Citation Nr: 1227934	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-09 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection a bilateral hip disability, and, if so, whether service connection is warranted, to include consideration of whether it is due to a service connected right ankle disability.

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for tinnitus, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a bilateral knee disability, to include as due to a service connected right ankle disability.

4.  Entitlement to service connection for a low back disability, to include as due to a service connected right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to July 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before a Decision Review Officer (DRO) in November 2010 and before the undersigned Veterans Law Judge in March 2012 at the Seattle RO.  Transcripts of these hearings are of record.  

The issues of entitlement to service connection for a bilateral hip disability, a bilateral knee disability, a low back disability, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A September 2003 RO decision denied entitlement to service connection for right and left hip replacements and tinnitus; the Veteran did not appeal.  After additional evidence was received within a year of that decision, service connection for degenerative arthritis, joints, was denied by the RO in an April 2004 RO decision; the Veteran did not appeal.  

2.  Evidence received since the September 2003 and April 2004 RO decisions is new and material and the Veteran's claims for entitlement to service connection for a bilateral hip disability and tinnitus are reopened. 


CONCLUSIONS OF LAW

1.  The September 2003 RO decision that denied entitlement to service connection for right and left hip replacements and tinnitus and the April 2004 RO decision that denied entitlement to service connection for degenerative arthritis, joints, are final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has been received since the September 2003 and April 2004 RO decisions, and the Veteran's claims for entitlement to service connection for a bilateral hip disability and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

New and Material Evidence

The Veteran's original claims for entitlement to service connection for a bilateral hip disability and tinnitus were denied in a September 2003 RO decision; the Veteran did not appeal.  Within a year of that decision, additional medical evidence was received, and service connection for degenerative arthritis of the joints was denied in April 2004.  38 C.F.R. § 3.156(b).  The April 2004 rating decision focused on the Veteran's bilateral hip disability.  The Veteran did not appeal.  In November 2006, the Veteran filed new claims for a bilateral hip disability and tinnitus.  The RO reopened the Veteran's claims, but denied entitlement to service connection for both disabilities in March 2007 and May 2007 rating decisions.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claim because there was no evidence that the Veteran's disabilities had onset in service or were caused or aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's bilateral hip disability and tinnitus are related to his active military service.  

In November 2010, the Veteran submitted a private medical opinion from Dr. M.C., his primary care physician, who opined that the Veteran's bilateral hip disability was related to the Veteran's service connected residuals of right ankle fracture with severe sprain.  This evidence is both new and material.

Additionally, the Veteran testified at his November 2010 and March 2012 hearings that the kitchen where he worked as cook in service was next to the runways where airplanes were landing and taking off, frequently exposing him to loud noise without hearing protection.  This testimony is new and material.

As new and material evidence has been submitted relating to the issues of entitlement to service connection for a bilateral hip disability and entitlement to service connection for tinnitus, these previously denied claims will be reopened and addressed in the Remand portion of the decision.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal by reopening the Veteran's previously denied claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for a bilateral hip disability is reopened.

New and material evidence having been received, the Veteran's previously denied claim for entitlement service connection for tinnitus is reopened.


REMAND

The Veteran is seeking entitlement to service connection for a bilateral hip disability, a bilateral knee disability, and a low back disability, which the Veteran asserts were caused by his service connected residuals of a right ankle fracture with severe strain.  He is also seeking entitlement to service connection for tinnitus.  Unfortunately, the Board is unable to render a decision on the merits of these issues, as additional development is required.  

The Veteran has submitted a copy of a March 2007 decision by the Social Security Administration (SSA) granting the Veteran disability benefits based on his orthopedic disabilities.  No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

Additionally, it appears that the Veteran is attending college as part of a vocational rehabilitation training program.  In Moore v. Gober, 10 Vet. App.436, 440 (1997), the Court held that where it is a matter of record that a veteran has received benefits under the education and vocational rehabilitation program, the Board is on notice that such records exist and is obligated to obtain and consider them.  Accordingly, on remand, the RO should obtain the Veteran's vocational rehabilitation records, including any physical evaluations performed as part of the initial evaluation process, and associate these records with the Veteran's claims folder.  

In September 2011, a medical opinion was obtained.  Once the additional evidence is obtained, to the extent possible, the Veteran's claims file should be returned to the medical professional that provided the opinion in 2011, or another individual if the original person is not available.  The purpose of this is to obtain an addendum report that will consider any new evidence received since the opinion was provided, to include the Veteran's testimony. 

Finally, the Veteran should be afforded a VA audiological examination.  The examiner is asked to determine whether or not the Veteran's has tinnitus and, if so, whether it is at least as likely as not (fifty percent or greater) that this disability had onset in service and was caused or aggravated by the Veteran's active military service.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  These attempts should be documented and if the records cannot be obtained, a formal finding of unavailability should be placed of record.  

2. The RO should obtain the Veteran's vocational rehabilitation records, including any physical evaluations performed as part of the initial evaluation process, and associate these records with the Veteran's claims folder.  Attempts to obtain these records should be documented and if the records cannot be obtained, a formal finding of unavailability should be placed of record.  

3. After obtaining the above evidence or determining its unavailability, send the Veteran's claims file to the same examiner who provided a medical opinion in September 2011 for the purpose of obtaining an addendum.  If that individual is not available, the file may be sent to any medical professional.  After review of the evidence obtained since the 2011 opinion was provided, to include hearing testimony, the examiner should provide an addendum opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's bilateral hip, bilateral knee, and low back disabilities are due to military service or were caused or permanently aggravated (worsened) by the Veteran's service connected right ankle disability.  

4. Once this is done, the RO should schedule the Veteran for a VA audiological examination.  The VA examiner is asked to determine whether the Veteran has a diagnosis of tinnitus and, if so, to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's tinnitus was caused by his active military service.  

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


